PER CURIAM.
Appellant filed in the circuit court a complaint to foreclose a mechanic’s lien on a claim for $4,592.00. The court entered summary judgment for the defendants on the holding that the circuit court was without subject matter jurisdiction. The judgment is reversed on the authority of Alexdex Corp. v. Nachon Enterprises, Inc., 641 So.2d 858 (Fla.1994), decided subsequent to the judgment entered in this case. Appellees, while conceding that the cited case is dispositive on the issue of the court’s subject matter jurisdiction, argue that the court correctly entered summary final judgment for defendants because of the other grounds upon which their motion was based. The court denied the motion on each of the other grounds on the finding that each involved factual issues, and we are not inclined, on this record, to disturb that ruling.
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.
STONE and KLEIN, JJ., and OWEN, WILLIAM C., JR., Senior Judge, concur.